Citation Nr: 9907458	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  97-33 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The appellant had active naval service from September 1943 to 
March 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Ft. Harrison Medical and Regional Office Center (M&ROC) 
November 1996 rating decision which denied service connection 
for a low back disability and bilateral hearing loss.


FINDINGS OF FACT

1.  The claim for service connection for low a low back 
disability is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.

2.  The claim for service connection for bilateral hearing 
loss is not supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  The appellant has not presented a well-grounded claim of 
service connection for a low back disability.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The appellant has not presented a well-grounded claim of 
service connection for bilateral hearing loss.  38 U.S.C.A. 
§ 5107(a).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active wartime service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may also 
be allowed on a presumptive basis for certain disabilities, 
including arthritis and sensorineural hearing loss, if the 
pertinent disability becomes manifest to a compensable degree 
within 1 year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1998);  38 C.F.R. §§ 3.307, 3.309 (1998).  

g that there is no official record of such 
incurrence in service.  38 U.S.C.A. § 1154(b) (West 1991).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (1998).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1998).

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service or where clear 
and unmistakable evidence establishes that the injury or 
disease existed before service.  38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304(b) (1998); Crowe v. Brown, 7 Vet. 
App. 238 (1994).

In Crowe, the U.S. Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court") indicated that 
the presumption of soundness attaches only where there has 
been an induction medical examination, and where a disability 
for which service connection is sought was not detected at 
the time of such examination.  The Court noted that the 
regulation provides expressly that the term "noted" denotes 
only such conditions as are recorded in examination reports, 
and that history of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions.  38 C.F.R. § 3.304(b)(1).  
Crowe, 7 Vet. App. at 245.

The threshold question which must be resolved is whether the 
appellant has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  A mere allegation that a disability is service 
connected is not sufficient; the appellant must submit 
evidence in support of his claim which would justify a belief 
by a fair and impartial individual that the claim is 
plausible.

Where the determinative issue involves a question of medical 
diagnosis or causation, competent (medical) evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

The claimant contends that he was exposed to artillery fire 
without ear protection during active wartime service, which 
resulted in permanent damage to his hearing, while serving 
aboard the USS Miami (CL 89).  He also contends that his 
current low back disability had its onset as a result of 
heavy lifting which he was required to perform aboard the USS 
Miami; in the alternative, he contends that pre-service low 
back symptomatology underwent a permanent increase in 
severity during service and eventually necessitated surgical 
treatment in 1976.  He also contends that he sought medical 
attention during service, indicating that at least parts of 
his service medical records are missing.  When complete 
service medical records are unavailable, the Board obligation 
to explain its findings and conclusions and to consider 
carefully the benefit of the doubt rule is heightened.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Factual Background

The appellant's available service records reveal a report of 
a weak lumbar region from a fall at the time of induction 
medical examination in August 1943; the examination report 
reveals a notation "claims weak lumbar region from fall ND 
(not disqualifying)."  

On examination, the appellant's hearing was 15/15, 
bilaterally.  No pertinent reports or findings indicative of 
past or present low back injury or symptomatology or any 
hearing impairment were indicated on service separation 
medical examination in March 1946; whispered voice and spoken 
voice testing performed in conjunction with the examination 
were 15/15, bilaterally.

In December 1995, the appellant filed a claim for VA 
compensation or pension claiming that his current bilateral 
hearing loss and low back disability were related to his 
period of wartime service aborad the USS Miami.  On numerous 
occasions, he provided information regarding the sources and 
dates of post-service medical treatment, and submitted 
clinical evidence which was in his possession.  A review of 
the record reveals that the M&ROC attempted to obtain 
additional clinical evidence identified by the veteran.

In October 1996, the claimant submitted numerous photographs 
and articles depicting the USS Miami, in combat and non-
combat situations, and its crew on duty and off-duty, and 
describing its history from the time of its launch in 
December 1942 until its return from World War II service in 
December 1945.  Also submitted were 2 articles, titled 
Hearing Loss from Noise can be Temporary or Permanent and 
Herniation of Lumbar Intervertebral Discs, describing, in 
general terms, the nature and causes of the respective 
disabilities.

Billing records for medical services from the Santa Barbara 
Cottage Hospital (SBCH) received in December 1996, reveal 
that the appellant was hospitalized at that facility from 
June to July 1976; he underwent arthrodesis with discectomy 
of the lumbar-thoracic spine on June 25, 1976.  A July 1976 
statement from G. Northrop, M.D., reveals that the appellant 
was treated at the SBCH for complications resulting from his 
lumbar spine laminectomy and fusion.

An audiogram study from N. Rogers, M.D., in October 1996 
reveals the presence of bilateral hearing loss.  In his 
October 1996 statement, Dr. Rogers indicated that the 
claimant had worked for Anaconda Company as a geologist and 
engineer.  

Reportedly, the appellant had a significant amount of noise 
exposure as a "young man" and then a moderate amount of 
exposure while working for Anaconda.  The physician provided 
a diagnosis of bilateral sensorineural hearing loss, worse on 
the left.  

A December 1996 X-ray study of the appellant's lumbar spine 
from B. Austin, M.D., reveals the presence of 3 screws, one 
in the right posterior L4-5 region, and two at L5-S1, 
posteriorly; there was evidence of fusion from L4 to S1, 
marked degenerative disc disease and secondary degenerative 
changes, and some anterior compression of T12 and L1.

A January 1997 statement from the appellant's friend who has 
known him since 1937, reveals that they went through 2 years 
of grade school and 4 years of high school together, enlisted 
into and separated from active service at about the same time 
(the appellant having joined the Navy and the friend the 
Army), and were roommates for 2 years at a university (in 
1946 and 1947).  Reportedly, they were both "pretty 
healthy" in their younger years but it was evident that the 
appellant's hearing was deteriorating with age.

At a November 1997 M&ROC hearing, the claimant testified that 
he was exposed to acoustic trauma from artillery fire (5- and 
6-inch guns and smaller caliber guns utilized on the USS 
Miami) without ear protection during his World War II 
service, noting that his hearing gradually deteriorated over 
the years since his separation from service.  He indicated 
that he did not remember the time when he initially sought 
medical attention for his decreased hearing (but believed 
that he first sought treatment from Dr. Rogers in October 
1996).  

With regard to his low back disability, the appellant 
testified in November 1997 that he sustained a football 
injury prior to entrance into active service.  Then, in 1976, 
he underwent a major surgery, consisting of laminectomy and 
spinal fusion, at the Santa Barbara Cottage Hospital.  




The claimant was unable to point to any specific back injury 
or trauma during service which may have aggravated his pre-
service condition but indicated that he "constantly" sought 
medical treatment for his low back symptomatology after 
service; he suggested that clinical evidence documenting 
treatment during the initial years after his service 
separation was unavailable.

At the November 1997 hearing, the appellant's spouse did not 
testify with regard to the length of the parties' marriage or 
with regard to the time when she initially observed her 
spouse to exhibit hearing loss and/or low back 
symptomatology, but she essentially confirmed his testimony 
regarding the dates and sources of his post-service 
treatment, as discussed above.

Billing records for medical services and clinical studies 
from various healthcare providers from January to April 1971, 
received by the M&ROC in April 1998, reveal that the 
appellant received treatment associated with low back 
symptomatology during this period of time.  A January 1971 
statement from G. Syrenne, M.D., reveals that the appellant 
experienced non-radiating low back pain for several years, 
noting no history of prior surgical procedures.  

Medical records from W. Patterson, M.D., from January to 
March 1976, received in August 1998, reveal treatment 
associated with low back pain which the claimant reportedly 
experienced, intermittently, since a football injury in high 
school.  Reportedly, he had a 3-month history of increasing 
and now radiating pain in the lumbosacral area, increasing 
when coughing and sneezing and engaging in "activity."  X-
ray study of the lumbar spine revealed normal texture of the 
lumbar spine bones, normal hip and sacroiliac joints, and no 
spondylolysis or spondylolisthesis; there was some narrowing 
of the disc between L5 and the sacrum and some minor 
degenerative changes scattered in the upper lumbar spine of 
no special consequences.



Analysis

Based on the foregoing, the Board finds that the claims of 
service connection for a low back disability and bilateral 
hearing loss are not well grounded.  As indicated above, a 
veteran is presumed to be in sound medical condition when 
examined and accepted into the service except for defects or 
disorders found to be present at the time of service entrance 
medical examination (which does not include a recordation of 
pre-service history reported by the veteran), or where clear 
and unmistakable evidence shows that an injury or disease 
preexisted active service.  Crowe, 7 Vet. App. at 245.  

In this case, it is not entirely clear whether the above-
identified recordation of "claims weak lumbar region from 
fall" represents a reported history or contemporaneous 
clinical finding of low back symptomatology on enlistment 
medical examination.  However, although it appears that parts 
of the appellant's service medical records are missing, thus 
heightening the Board's duty to explain its findings and 
conclusions consistent with O'Hare, 1 Vet. App. at 367, no 
pertinent report or clinical findings were indicated at the 
time of his service separation in March 1946; the first post-
service clinical documentation of any low back symptomatology 
is dated almost 25 years after service separation (January 
1971 records from Dr. Syrenne, indicating a several-year 
history of low back pain), and it does not link any 
contemporaneous disability to service.  

The first post-service clinical evidence documenting the 
presence of bilateral hearing loss is dated more than 50 
years after the appellant's service separation (October 1996 
evidence from Dr. Rogers), and it does not provide a link or 
nexus between his current hearing loss and service.  Although 
this evidence suggests that he had noise exposure as a young 
man and while working for the Anaconda company, it does not 
indicate that his hearing loss had its onset as a result of 
acoustic trauma sustained during World War II service.

Whether the appellant actually did or did not experience low 
back symptomatology prior to service is not dispositive in 
this case; the entirety of the clinical record fails to show 
that any back injury or trauma was incurred in service, or 
that any pre-service symptomatology was aggravated during 
service.  The Board stresses that although the evidence 
indicates that parts of his service medical records are 
missing, his service separation medical examination report is 
of record, and it does not show the presence of any pertinent 
symptomatology or disabilities.  

The Board notes that the claimant is competent to testify 
with regard to incurrence of injuries or trauma resulting in 
observable low back symptomatology and hearing impairment, 
see Cartright v. Derwinski, 2 Vet. App. 24 (1991), and his 
credibility in that regard is not challenged.  However, 
during his November 1997 hearing, the appellant himself was 
unable to identify any specific low back injury or trauma 
which may have resulted in his current low back disability, 
or which may have aggravated any pre-service low back 
disability, but testified that he sustained repeated acoustic 
trauma from artillery fire.

Although the evidence submitted in support of the appellant's 
claim describing the nature of the duties of the servicemen 
aboard the USS Miami and the articles describing hearing loss 
and lumbar disc disabilities provide general information 
regarding the respective topics, they do not show, 
specifically, that the appellant's current low back 
disability or hearing loss are etiologically related to 
active service or to an injury or trauma sustained in 
service.  

The entirety of the evidence of record suggests that the 
appellant's low back disability had its onset many years 
earlier, and that some symptomatology consisting of pain and 
weakness may have been present prior to service; hearing loss 
disability was not clinically documented until October 1996, 
more than 50 years after service separation.  However, the 
evidence does not show that any low back symptomatology or 
currently diagnosed low back or hearing loss disabilities are 
etiologically related to active service or any injury in 
service.  

The Board stresses that the appellant, as a lay person, is 
not competent to make a medical diagnosis or provide the 
etiological link between any in-service symptoms or trauma 
and current low back or hearing loss disabilities.  See 
Grivois, 6 Vet. App. at 140, citing Espiritu, 2 Vet. App. at 
494.  Competent (medical) evidence is required for the 
showing of a nexus between any in-service symptomatology and 
current chronic disability.  See Libertine, 9 Vet. App. 521.

Finally, the Board notes that application of 38 U.S.C.A. 
§ 1154(b) to the appellant's claims does not make the claims 
well grounded because medical evidence of nexus between a 
current disability and service is required.  In Libertine, 9 
Vet. App. 521, it was held that certain disabilities are 
susceptible to observation by lay persons, thus warranting 
the grant of service connection under 38 U.S.C.A. § 1154(b) 
based on lay statements alone, but in other instances, 
medical evidence of nexus to service is still required.  Id. 
at 524.  In this case, the Board finds that the claimant is 
not competent, as a lay person, to establish the required 
nexus between active wartime service and the onset of low 
back or hearing loss disabilities many years thereafter.

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, VA does not have a duty to assist the appellant in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 1 
Vet. App. at 81-82.

The Board finds that the M&ROC has advised the appellant of 
the evidence necessary to establish a well-grounded claim, 
and he has not indicated the existence or availability of any 
medical evidence that has not already been obtained that 
would well ground his claims.  Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997). 

As the appellant's claims for service connection for a low 
back disability and bilateral hearing loss are not well 
grounded, the doctrine of reasonable doubt has no application 
to his case.


ORDER

The appellant not having submitted a well grounded claim of 
entitlement to service connection for a low back disability, 
the appeal is denied.

The appellant not having submitted a well grounded claim of 
entitlement to service connection for bilateral hearing loss, 
the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 
- 11 -


- 1 -


